                                                                      FILED IN CLERK'S OFFICE
                                                                         U.S.D.C. - Gainesville
                     UNITED STATES DISTRICT COURT
                                                                           SEP 1 9 2019
                     NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION                        JAMES N. HATTEN, Clerk
                                                                     By:
                                                                                    Deputy Clerk


UNITED STATES OF AMERICA,
                                                  CRIMINAL ACTION NO.
       V.                                         2:18-CR-18-RWS
HUNG VAN NGUYEN, et al.,
       Defendants.




                                     ORDER

      This case is before the Court on the Report and Recommendation of

Magistrate Judge J. Clay Fuller [Doc. No, 288].

I.    Legal Standard

      In reviewing a Report and Recommendation, the district court "shall make a

de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). "Parties

filing objections to a magistrate's report and recommendation must specifically

identify those findings objected to. Frivolous, conclusive, or general objections need

not be considered by the district court." United States v. Schultz, 565 F.3d 1353,

1361 (11th Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir.
1988)) (internal quotation marks omitted). Absent objection, the district judge "may

accept, reject, or modify, in whole or in part, the findings and recommendations

made by the magistrate [judge]," 28 U.S.C. § 636(b)(1), and "need only satisfy itself

that there is no clear error on the face of the record" in order to accept the

recommendation. Fed. R. Civ. P. 72, advisory committee note, 1983 Edition,

Subdivision (b). In accordance with 28 U.S.C. § 636(b)(1) and Rule 72 of the

Federal Rules of Civil Procedure, the Court has conducted a de novo review of those

portions of the R&R to which Defendants object and has reviewed the remainder of

the R&R for plain error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir.

1983).

II.   Defendant Minh Nguyen (10)

      Defendant Minh Nguyen has filed objections to the Report and

Recommendation [Doc. No. 290]. Specifically, he argues that joinder is improper

under Federal Rule of Criminal Procedure 8(b) and is unduly prejudicial under

Federal Rule of Criminal Procedure 14(b). The Court will address these arguments

in turn.

         A.    Federal Rule of Criminal Procedure 8(b)

         Federal Rule of Criminal Procedure 8(b) provides:

         The indictment. . . may charge 2 or more defendants if they are alleged
         to have participated in the same act or transaction, or in the same series

                                             2
      of acts or transactions, constituting an offense or offenses. The
      defendants may be charged in one or more counts together or
      separately. All defendants need not be charged in each count.

Defendant Nguyen argues that the indictment does not allege and evidence produced

in discovery does not show that Defendants are linked by a common "act or

transaction, or in the same series of acts or transactions."

      To satisfy this requirement, the Government "must demonstrate that the

alleged acts are united by substantial identity of facts or participants; however, there

is no requirement that each participant participate in all acts or even know the other

participants' roles in the alleged activities." United States v. Holloway, 971 F.2d

675, 679 (11th Cir. 1992). Moreover, joinder is proper where, as here, the indictment

charges multiple defendants with participation in a single conspiracy. United States

v. Alvarez, 755 F.2d 830, 857 (11th Cir, 1985). The general rule is that defendants

indicted together should be tried together, especially in conspiracy cases. United

States v. Chavez, 584 F.3d 1354, 1360 (11th Cir. 2009). Significantly, Rule 8(b) is

a pleading rule, and courts look to the indictment to determine whether joinder is

proper under that rule. United States v. Liss, 265 F.3d 1220, 1227 (11 Cir. 2001);

United States v. Melvin, 143 F.Supp.3d 1354, 1363 (N.D. Ga. 2015).

       The Court has conducted a de novo review. Here, the indictment charges all

Defendants with participating in a conspiracy to manufacture, distribute, and possess


                                           3
with intent to distribute marijuana and then charges each Defendant with the

substantive offense of manufacturing and/or possessing marijuana with intent to

distribute [Doc. No. 1]. However, Defendant Nguyen correctly points out that the

Government has not provided substantial evidence of common acts and transactions

that link all of Defendants. Instead, the Government points to, for example, evidence

regarding the joint purchase of a vehicle years before the alleged conspiracy,

evidence that may be explained by an innocent explanation, such as economic links

in a small immigrant community.           At this time, the Court is relying upon

representations made by the Government that these Defendants are linked by more

than just a common nationality, but if the Government's evidence fails to establish

the link, the Court will reconsider the severance issue at the appropriate time.

In such event, Defendants may renew their motion.

      B.     Federal Rule of Criminal Procedure 14(a)

      Even whether joinder is proper under Rule 8(b), Federal Rule of Criminal

Procedure 14(a) provides that "[ill' the joinder of offenses or defendants in an

indictment. . . appears to prejudice a defendant or the government, the court may

order separate trials of counts, sever the defendants' trials, or provide any other relief

that justice requires." Again, the Court acknowledges that there may indeed be a

prejudicial "spillover" effect depending upon evidence produced by the Government


                                            4
that further links Defendants. However, assuming the Government is able to prove

a conspiracy, the effect of that evidence is not sufficient to warrant severance.

      C.     Conclusion

      For the reasons discussed above, Defendant's objections [Doc. No, 290] are

OVERRULED.

III. Other Moving Defendants

      Defendant Ming Luong has also filed objections to the Report and

Recommendation [Doc. No. 292]. She has filed a Motion to Adopt [Doc. No. 293]

the objections filed by Defendant Minh Nguyen [Doc. No. 290]. Defendant Luong's

Motion to Adopt [Doc. No. 293] is GRANTED.

      Defendant Nam Van Dao has also filed a Motion to Adopt [Doc. No. 295],

which is GRANTED.

IV.   Conclusion

      For the reasons discussed above, Defendants' objections [Doc. Nos. 290, 291,

292, 293, and 295] are OVERRULED, and the Report and Recommendation [Doc.

No. 288] is hereby approved and adopted as the opinion and order of this Court.

Defendants' Motions to Sever [Doc. Nos. 125, 129, 138, 146, 157, 160, 182, 196,

259, and 263] are DENIED.




                                           5
SO ORDERED this /917tday of September, 2019.



                          RICHAR1 W. STORY
                          United States District Judge




                             6
